Title: Oct. 1.
From: Adams, John
To: 


       Dined with Mr. Boreel a Deputy to the States General from the Province of Holland, with Lt. General Van derdussen, Mr. De Llano, Mr. Thulemeyer, Mr. Renovallis, Mr. Visher, Mr.  of the Council of State for the City of Amsterdam, Mr.  a Gentleman of the Court &c. The Dinner was elegant and a splendid Shew of Plate, as We see at the Tables of the rich Dutch Families.
       A little Pleasantry with Mr. De Thulemeyer, about the Conduct of the Prussian Minister at Madrid in notifying to Mr. Charmichael, as Charge des Affairs des Etats Unis de L’Amerique, his Presentation to the King and Royal Family.
       Note. This is the Effect of the Step I took in notifying my Presentation, to all the foreign Ministers.
      